DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to Claims filed 3/21/2022.  Claims 17-20 and 23 are cancelled.  Claims 1, 9, 11, 15 and 21 are amended.  Claims 25 is new. Claims 1-16 and 21, 22, 24 and 25 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The second use of the term “increase” in claim 25 is in conflict with the term “below”.  Either the term “below” is being used in the claim to mean “above”, while the accepted definition is “less than”, or the second use of “increase” in the claim means “decrease,” while the accepted meaning is “become or make greater in size, amount, intensity, or degree.” The terms are indefinite because the specification does not clearly redefine the term.

Claim Objections
Claim 25 is objected to because of the following informalities:  Either the second use of the term “increase” in claim 25 is in error for “decrease” or the term “below” is in error for “above”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-9, 11, 14-16, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidharth 2018/0195405 in view of Poyyapakkam 2014/0305128.
Regarding claim 1, Sidharth teaches a system (combined cycle power plant (CCPP) 10) comprising: a gas turbine ([0019] Keeping this in mind, the combined cycle power plant (CCPP) 10 includes the monitoring system 12, the gas turbine system 14, the steam turbine system 16, and a heat recovery steam generator (HRSG) 18. In operation, the gas turbine system 14 combusts a fuel-air mixture to create torque that drives a load (e.g., an electrical generator) comprising a compressor coupled to a turbine through a shaft ([0020-0022] The gas turbine system 14 includes … compressor 22, combustor 24, and turbine 26 … the air enters the compressor 22. The compressor 22 pressurizes the air 28 in a series of compressor stages (e.g., rotor disks 30) with compressor blades … As the compressed air exits the compressor 22, the air enters the combustor 24 and mixes with fuel 32 … the fuel nozzles 34 may inject a fuel-air mixture into the combustor 24 in a suitable ratio for optimal combustion, emissions, fuel consumption, and power output … The air-fuel mixture combusts in a combustion chamber within combustor 24, thereby creating hot pressurized exhaust gases. The combustor 24 directs the exhaust gases through a turbine 26 toward an exhaust outlet 36. As the exhaust gases pass through the turbine 26, the gases contact turbine blades attached to turbine rotor disks 38 (e.g., turbine stages). As the exhaust gases travel through the turbine 26, the exhaust gases may force turbine blades to rotate the rotor disks 38. The rotation of the rotor disks 38 induces rotation of shaft 40 and the rotor disks 30 in the compressor 22. A load 42 (e.g., electrical generator)) connects to the shaft 40 and uses the rotation energy of the shaft 40 to generate electricity for use by the power grid); a processing system (monitoring system 12 [0018] By way of introduction, FIG. 1 is a block diagram of an embodiment of a combined cycled power plant 10 with a monitoring system 12 that may monitor operations performed by the combined cycle power plant 10. In some embodiments, the monitoring system 12 may be incorporated into a controller of the combined cycle power plant to control the operations performed by the combined cycle power plant 10, increasing power output or decreasing power output from a gas turbine system 14 and/or a steam turbine system 16 see also  [0017] which describes the operation of the monitoring system (system) “A system and method for building efficiency maps for various conditions of a combined cycle power plant to track the degradation of one or more of components in power plants is described below. Building efficiency maps in binary trees using an algorithm called in situ adaptive tabulation (ISAT). This efficiency map building may utilize a processor operatively coupled to a memory to build the efficiency map. Namely, the processor may use a mapping function based on an adaptive lookup table, which is built online or in situ to create a database as the plant is operating. The database may include a database of baseline efficiencies. For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.). Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters, and if the given state is not in the database, the operation parameters corresponding to that given state are stored to the database. The processor establishes acceptable threshold values of the baseline efficiencies corresponding to the various states in the database. For example, the processor may determine the threshold by using a bottoming cycle performance (BCP) model. Once the database has been assembled, a first efficiency of the steam turbine efficiencies, which is a function of one or more real-time operational parameters is compared against the corresponding baseline efficiency state which is a function of the same operating parameters that have been previously stored in the database. Furthermore, the first efficiency of the steam turbine efficiencies is then compared to the baseline efficiencies. The processor may provide an indication of a decrease in efficiency of the process if the first efficiency is below the threshold of the baseline efficiencies. Further, the processor may identify one or more parts that may cause the decrease in efficiency of the process. Moreover, in some embodiments, the processor may adjust operations of the combined cycle power plant based on the identified causes of the decreases in efficiency”) comprising one or more processors (the processor per [0017]) configured to: automatically iterate an operating condition of the system through a plurality of operating states (see [0017] supra, the processor builds an efficiency map using an algorithm (ISAT) based on states “a state, more specifically a state of efficiency, which is a function of the operation parameters” each having an associated efficiency …  the processor may use a mapping function based on an adaptive lookup table, which is built … in situ to create a database as the plant is operating. The database may include a database of baseline efficiencies); determine an efficiency of the system at each of a plurality of the operating states (per [0017] discussed supra, the processor builds an efficiency map using an algorithm (ISAT) based on states “a state, more specifically a state of efficiency, which is a function of the operation parameters” each having an associated efficiency); for each of the plurality of operating states: select a future operating state of the system based on the determined efficiency of the current operating state (per [0017] supra “Moreover, in some embodiments, the processor may adjust operations of the combined cycle power plant based on the identified causes of the decreases in efficiency.”).
Sidharth as discussed above does not teach the one or more processors as configured to control the gas turbine engine to maintain a first global state of a first global condition wherein the automatic iterate through a plurality of operating states occurs while maintaining the first global state of the first global condition.
Poyyapakkam teaches maintaining the fuel power ([0035] energy) of the gas turbine at a first global state (the state of the fuel power at a constant load) ([0035] With reference to the example of FIGS. 4 and 5, the fuel F passes through the fuel supply duct 14 and the carrier air A passes through the air supply duct 15. Thanks to the features of the aperture 20 and passages 21 and nozzles 19 an automatic adjustment of the carrier air flow occurs; in fact, the change of the features of the fuel results in a change of the mass flow of the fuel, because the energy (in terms of Lower Calorific Heating Value) is to be kept substantially constant at a substantially constant load; alternatively the mass flow of the fuel can be regulated according to the load desired. Reference M indicates the mixture that is formed by the carrier air A and fuel F; this mixture is formed at the nozzles 19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Sidharth with Poyyapakkam so as to configure the one or more processors to control the gas turbine engine to maintain a first global state of a first global condition wherein the automatic iterating through a plurality of operating states occurs while maintaining the first global state of the first global condition to facilitate constant load operation during the in-situ building of the database (that includes a database of baseline efficiencies) as the plant undergoes normal operation (operation at constant load).
Regarding claim 2, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth further teaches an electric machine (42) configured to convert rotational energy supplied by the gas turbine into electric energy (per [0017] cited supra “A load 42 (e.g., electrical generator)) connects to the shaft 40 and uses the rotation energy of the shaft 40 to generate electricity for use by the power grid”). 
Regarding claim 5, Sidharth in view of Poyyapakkam teaches the invention as discussed above. 
Sidharth further teaches wherein the one or more processors are configured to determine the efficiency of the system by capturing a temperature increase of each of a plurality of working fluids (per [0017] cited supra “The database may include a database of baseline efficiencies. For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.). Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters … see also [0025] The combined cycle power plant 10 may also include various sensors for detecting and/or deriving various conditions within or around the combined cycle plant 10. For example, the sensors may measure temperatures at various locations using various temperature sensors, such as exhaust gas temperature sensor 60, HRSG steam temperature sensor 62, and steam turbine metal temperature sensor 64, and the like. Additionally or alternative, the sensors of the combined cycle power plant 10 may pertain to other operating parameters, such as pressure, vibration, flow rates, knocks within the combined cycle power plant 10, valve detection (open or closed), speed, stress or strain, and/or other suitable parameters that may be measured indicating operation of the combined cycle power plant 10, see also [0036] The monitoring system 12 may receive signals from the steam turbine 16, the HRSG 18, the gas turbine 14, and the like, indicating measured flows, pressures, temperatures, and the like. The efficiencies of the various aspects of the steam turbine 16, gas turbine 14, and the like are stored as baseline efficiencies, and then that real time values corresponding to each of these baseline efficiencies are compared against one another. The process of storing these baseline efficiencies is described in detail below.) Per [0017] and [0025] cited supra, the processor determine an efficiency associated with the temperatures of a plurality of working fluids (steam temperature and an exhaust gas temperature gas turbine), the sensors providing the temperature data and the processor associating an efficiency with the state identified with the temperature data has been construed as reading on -capturing a temperature of at least one working fluid- and -determining the efficiency by capturing said temperature-.  Further, since there will be fluctuations and changes in said temperatures for any operational CCPP, with some being decreases and some being increases, any efficiency not associate with a maximum temperature state can be construed as a state associated with an increase in said temperatures. 
Regarding claim 6, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth further teaches wherein the one or more processors are configured to determine the efficiency of the system (baseline efficiencies and real time values) ([0036] The monitoring system 12 may receive signals from the steam turbine 16, the HRSG 18, the gas turbine 14, and the like, indicating measured flows, pressures, temperatures, and the like. The efficiencies of the various aspects of the steam turbine 16, gas turbine 14, and the like are stored as baseline efficiencies, and then that real time values corresponding to each of these baseline efficiencies are compared against one another.) by capturing a flow rate (measured flows) of each of the plurality of working fluids (exhaust gas flow of the gas turbine per [0017] “… the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.)” and per [0036] supra, the measured flow through the steam turbine which has been construed as being the flow rate of the steam).
Regarding claim 7, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth further teaches wherein the one or more processors are configured to determine the efficiency of the system by capturing a temperature for at least one solid component in the system ([0025] The combined cycle power plant 10 may also include various sensors for detecting and/or deriving various conditions within or around the combined cycle plant 10. For example, the sensors may measure temperatures at various locations using various temperature sensors, such as exhaust gas temperature sensor 60, HRSG steam temperature sensor 62, and steam turbine metal temperature sensor 64, and the like). 
Sidharth in view of Poyyapakkam as discussed above does not teach wherein the at least one solid component is a plurality of solid components.
Sidharth teaches that the one or more processors may receive data of any operation parameter relevant to the CCPP including temperatures from the gas turbine (per [0017] cited supra “The database may include a database of baseline efficiencies. For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.). Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters … see also [0025] The combined cycle power plant 10 may also include various sensors for detecting and/or deriving various conditions within or around the combined cycle plant 10. For example, the sensors may measure temperatures at various locations using various temperature sensors, such as exhaust gas temperature sensor 60, HRSG steam temperature sensor 62, and steam turbine metal temperature sensor 64, and the like.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth in view of Poyyapakkam to further measure the gas turbine metal temperature (the temperature of a solid component) since Sidharth teaches that the one or more processors may receive data of any operation parameter relevant to the CCPP including temperatures from the gas turbine and since Sidharth teaches the combined cycle power plant may also include various sensors for detecting and/or deriving various conditions within or around the combined cycle plant.
Sidharth in view of Poyyapakkam does not teach capturing a rate of temperature change for each of the plurality of solid components in the system.
Sidharth teaches that any operational parameter relevant to the CCPP may be used by the monitoring system (which comprises the processor) ([0017] …For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth in view of Poyyapakkam to further capture changes in the temperature of a plurality of solid components since changes in the operational parameters are also relevant to the operation of the CCPP and since Sidharth teaches the processor may receive data of any operation parameters relevant to CCPP.
Regarding claim 8, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth further teaches wherein the one or more processors are configured to map an efficiency of the system at one of the plurality of operating states against a measured ambient condition (see [0017] cited supra “For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.) Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters). 
Regarding claim 9, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth further teaches wherein the one or more processors are configured to, before automatically iterating an operating condition of the system through a plurality of operating states, select an initial operating condition based on the map (building the map via binary trees via the ISAT will inherently start with at least one initial operating condition. See also [0017] for a description of the ISAT and efficiency maps “…Building efficiency maps in binary trees using an algorithm called in situ adaptive tabulation (ISAT). This efficiency map building may utilize a processor operatively coupled to a memory to build the efficiency map. Namely, the processor may use a mapping function based on an adaptive lookup table, which is built online or in situ to create a database as the plant is operating”).
Regarding claim 11, Sidharth teaches in a system (combined cycle power plant (CCPP) 10) comprising: a gas turbine ([0019] Keeping this in mind, the combined cycle power plant (CCPP) 10 includes the monitoring system 12, the gas turbine system 14, the steam turbine system 16, and a heat recovery steam generator (HRSG) 18. In operation, the gas turbine system 14 combusts a fuel-air mixture to create torque that drives a load (e.g., an electrical generator) comprising a compressor coupled to a turbine through a shaft ([0020-0022] The gas turbine system 14 includes … compressor 22, combustor 24, and turbine 26 … the air enters the compressor 22. The compressor 22 pressurizes the air 28 in a series of compressor stages (e.g., rotor disks 30) with compressor blades … As the compressed air exits the compressor 22, the air enters the combustor 24 and mixes with fuel 32 … the fuel nozzles 34 may inject a fuel-air mixture into the combustor 24 in a suitable ratio for optimal combustion, emissions, fuel consumption, and power output … The air-fuel mixture combusts in a combustion chamber within combustor 24, thereby creating hot pressurized exhaust gases. The combustor 24 directs the exhaust gases through a turbine 26 toward an exhaust outlet 36. As the exhaust gases pass through the turbine 26, the gases contact turbine blades attached to turbine rotor disks 38 (e.g., turbine stages). As the exhaust gases travel through the turbine 26, the exhaust gases may force turbine blades to rotate the rotor disks 38. The rotation of the rotor disks 38 induces rotation of shaft 40 and the rotor disks 30 in the compressor 22. A load 42 (e.g., electrical generator)) connects to the shaft 40 and uses the rotation energy of the shaft 40 to generate electricity for use by the power grid), a method comprising: automatically iterating an operating condition of the system through a plurality of operating states (see [0017] which describes the operation of a monitoring system in which the processor builds an efficiency map using an algorithm (ISAT) based on states “a state, more specifically a state of efficiency, which is a function of the operation parameters” each having an associated efficiency.  In the process of building the map, the processor automatically iterates the operating condition of the system (the current state) through a plurality of operating states see [0017] “A system and method for building efficiency maps for various conditions of a combined cycle power plant to track the degradation of one or more of components in power plants is described below. Building efficiency maps in binary trees using an algorithm called in situ adaptive tabulation (ISAT). This efficiency map building may utilize a processor operatively coupled to a memory to build the efficiency map. Namely, the processor may use a mapping function based on an adaptive lookup table, which is built online or in situ to create a database as the plant is operating. The database may include a database of baseline efficiencies. For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.). Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters, and if the given state is not in the database, the operation parameters corresponding to that given state are stored to the database. The processor establishes acceptable threshold values of the baseline efficiencies corresponding to the various states in the database. For example, the processor may determine the threshold by using a bottoming cycle performance (BCP) model. Once the database has been assembled, a first efficiency of the steam turbine efficiencies, which is a function of one or more real-time operational parameters is compared against the corresponding baseline efficiency state which is a function of the same operating parameters that have been previously stored in the database. Furthermore, the first efficiency of the steam turbine efficiencies is then compared to the baseline efficiencies. The processor may provide an indication of a decrease in efficiency of the process if the first efficiency is below the threshold of the baseline efficiencies. Further, the processor may identify one or more parts that may cause the decrease in efficiency of the process. Moreover, in some embodiments, the processor may adjust operations of the combined cycle power plant based on the identified causes of the decreases in efficiency”); determining an efficiency of the system at each of a plurality of the operating states (per [0017] discussed supra, the processor builds an efficiency map using an algorithm (ISAT) based on states “a state, more specifically a state of efficiency, which is a function of the operation parameters” each having an associated efficiency); for each of the plurality of operating states: selecting a future operating state of the system based on the determined efficiency of the current operating state (per [0017] supra “Moreover, in some embodiments, the processor may adjust operations of the combined cycle power plant based on the identified causes of the decreases in efficiency.”).
Sidharth as discussed above does not teach controlling the gas turbine engine to maintain a first global state of a first global condition wherein the automatic iterating through a plurality of operating states occurs while maintaining the first global state of the first global condition.
Poyyapakkam teaches maintaining the fuel power ([0035] energy) of the gas turbine at a first global state (the state of the fuel power at a constant load) ([0035] With reference to the example of FIGS. 4 and 5, the fuel F passes through the fuel supply duct 14 and the carrier air A passes through the air supply duct 15. Thanks to the features of the aperture 20 and passages 21 and nozzles 19 an automatic adjustment of the carrier air flow occurs; in fact, the change of the features of the fuel results in a change of the mass flow of the fuel, because the energy (in terms of Lower Calorific Heating Value) is to be kept substantially constant at a substantially constant load; alternatively the mass flow of the fuel can be regulated according to the load desired. Reference M indicates the mixture that is formed by the carrier air A and fuel F; this mixture is formed at the nozzles 19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Sidharth with Poyyapakkam so as to configure the one or more processors to control the gas turbine engine to maintain a first global state of a first global condition wherein the automatic iterating through a plurality of operating states occurs while maintaining the first global state of the first global condition to facilitate constant load operation during the in-situ building of the database (that includes a database of baseline efficiencies) as the plant undergoes normal operation (operation at constant load).
Regarding claim 14, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth further teaches mapping an efficiency of the system at one of the plurality of operating states against a measured ambient condition (see [0017] cited supra “For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.) Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters)
Regarding claim 15, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth further teaches before automatically iterating an operating condition of the system through a plurality of operating states, selecting an initial operating condition based on the map (building the map via binary trees via the ISAT will inherently start with at least one initial operating condition. See also [0017] for a description of the ISAT and efficiency maps “…Building efficiency maps in binary trees using an algorithm called in situ adaptive tabulation (ISAT). This efficiency map building may utilize a processor operatively coupled to a memory to build the efficiency map. Namely, the processor may use a mapping function based on an adaptive lookup table, which is built online or in situ to create a database as the plant is operating”).
Regarding claim 16, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth in view of Poyyapakkam as discussed above does not teach comprising performing a repair on the gas turbine based on one of the determined efficiencies.
Sidharth teaches identifying component degradation and malfunction based on the determined efficiencies ([0017] A system and method for building efficiency maps for various conditions of a combined cycle power plant to track the degradation of one or more of components in power plants is described below. See also [0043] In additional embodiments of FIG. 1 the monitoring system 12 of the CCPP 10 may display a plot similar to that illustrated in FIG. 3 to highlight inefficiencies and to classify them as degradation or a transient condition. For example, the display 57 of the monitoring system 12 of FIG. 1 may display the identified inefficiencies, and based on the type of inefficiency diagnose which component of the CCPP 10 has malfunctioned. For example, for a plot of the HRSG LP efficiencies, if the real-time efficiency 92 varies more than a predetermined threshold from the baseline efficiency 91 for a longer period of time than an established time threshold, the processor would identify this inefficiency and relay information to the display 57 of FIG. 1. The display 57 may then display a relevant diagnosis. For example, the display 57 may show, among many other possible information displays, "Malfunction in LP evaporator" based on the type of and the component showing the inefficiency).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth in view of Poyyapakkam so as to perform a repair on the gas turbine based on one of the determined efficiencies since Sidharth teaches identifying component degradation and malfunction based on the determined efficiencies and since it would be an obvious extension of prior art principles to perform a repair degraded or malfunctioning components as needed.
Regarding claim 21, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Poyyapakkam as discussed above teaches automatically iterating a component operating condition of a selected component of the system through a plurality of component operating states while maintaining the first global state of the first global condition ([0035] …Thanks to the features of the aperture 20 and passages 21 and nozzles 19 an automatic adjustment of the carrier air flow occurs).
Sidharth in view of Poyyapakkam as discussed above does not teach wherein the one or more processors are configured to automatically iterate the operating condition of the system through the plurality of operating states while maintaining the first global state of the first global condition by at least automatically iterating a component operating condition of a selected component of the system through a plurality of component operating states while maintaining the first global state of the first global condition.
Poyyapakkam teaches a processor (28) configured to iterate a component operating condition of a selected component of the system (the operating condition of the throttle valve) through a plurality of component operating states (the states need to match the shifting characteristic features of the fuel) while maintaining the first global state of the first global condition ([0027] Advantageously the adjusting system 17 is arranged to keep the momentum of the fuel and carrier air injected through the common nozzles 19 substantially constant, preferably when the load of the gas turbine is substantially constant. [0029] The adjusting system 17 can include a sensor 25 for measuring a characteristic feature of the fuel, a throttling valve 27 connected to the carrier air supply duct 15, and a control unit 28 connected to the sensor 25 and throttling valve 27 for driving the throttling valve 27 on the basis of the characteristic feature measured by the sensor 25.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth in view of Poyyapakkam so as to configure the one or more processor to automatically iterate the operating condition of the system through the plurality of operating states while maintaining the first global state of the first global condition by at least automatically iterating a component operating condition of a selected component of the system through a plurality of component operating states while maintaining the first global state of the first global condition since Poyyapakkam teaches the an automatic regulation of the air flow when the fuel flow changes can be accomplished by the adjusting system supra (the self-regulating apertures 20 and nozzles 19 of system discussed at [0035] and the adjusting system taught at [0027] are substitutes for each other) ([0030] Alternatively, the adjusting system can include the apertures 20 and/or the passages 21 having a shape and/or dimension producing an automatic regulation of the air flow when the fuel flow changes).
Regarding claim 22, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth in view of Poyyapakkam as discussed above also teaches wherein the first global condition comprises a fuel power of the gas turbine. 
Regarding claim 24, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth in view of Poyyapakkam as discussed above also teaches wherein the first global condition comprises a fuel power of the gas turbine.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidharth in view of Poyyapakkam and Truesdale 20160222820 
Regarding claim 10, Sidharth in view of Poyyapakkam teaches the invention as discussed above.
Sidharth in view of Poyyapakkam does not teach wherein the one or more processors are configured to determine the efficiency of the system by determining fuel power based on a flow rate of fuel to the gas turbine.
Truesdale teaches that a measure of turbine efficiency (heat rate) is the fuel flow rate multiplied by the fuel heating value and divided by the power output of the turbine efficiency measurement ([0015] The heat rate of the turbine is similar to an efficiency measurement, as it compares the energy value of fuel going into the turbine to power output by the turbine (e.g., heat rate is equal to the fuel flow rate multiplied by the fuel heating value and divided by the power output of the turbine).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth in view of Poyyapakkam to determine the efficiency of the system (heat rate as taught by Truesdale) by determining fuel power (fuel flow rate multiplied by fuel heating value) based on a flow rate of fuel to the gas turbine since Truesdale teaches heat rate is a known measure of turbine efficiency.

Claims 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belokon 2005/0056021 in view of Sidharth and Poyyapakkam.
Regarding claim 1, Belokon teaches a system (310) comprising: a gas turbine (20)  comprising a compressor (LPC) coupled to a turbine (LPT) through a shaft (24).
Belokon does not teach a processing system comprising one or more processors configured to: automatically iterate an operating condition of the system through a plurality of operating states; determine an efficiency of the system at each of a plurality of the operating states; for each of the plurality of operating states: select a future operating state of the system based on the determined efficiency of the current operating state.
Per the rejection of claim 1 supra under Sidharth, Sidharth teaches a processing system comprising one or more processors configured to: automatically iterate an operating condition of the system through a plurality of operating states; determine an efficiency of the system at each of a plurality of the operating states; for each of the plurality of operating states: select a future operating state of the system based on the determined efficiency of the current operating state.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belokon with Sidharth’s teachings on efficiency mapping to facilitate identifying degraded parts of the system of Belokon and to facilitate increased efficiency ([0031] … The monitoring system 12 may then identify the one or more parts that have degraded compared to prior efficiencies that have been previously determined earlier. See also [0041] … For example, efficiencies may be derived from input parameters to enable easy identification by examining a plot of operational conditions. These operational conditions may include various efficiencies. The monitoring system 12 may be used to diagnose an inefficiency by using a plot of efficiency over time to categorize inefficiencies based on duration of the inefficiency (e.g., variation between the baseline efficiency 91 and the real-time efficiency 92) and see [0052] Further, the monitoring system may identify one or more parts causing the decrease in efficiency and display the one or more parts that have degraded. By identifying the degraded parts, the combined cycle power plant may operate at increased efficiencies).
Belokon in view of Sidharth as discussed above does not teach the one or more processors as configured to control the gas turbine engine to maintain a first global state of a first global condition wherein the automatic iteration through a plurality of operating states occurs while maintaining the first global state of the first global condition.
Poyyapakkam teaches maintaining the fuel power ([0035] energy) of the gas turbine at a first global state (the state of the fuel power at a constant load) ([0035] With reference to the example of FIGS. 4 and 5, the fuel F passes through the fuel supply duct 14 and the carrier air A passes through the air supply duct 15. Thanks to the features of the aperture 20 and passages 21 and nozzles 19 an automatic adjustment of the carrier air flow occurs; in fact, the change of the features of the fuel results in a change of the mass flow of the fuel, because the energy (in terms of Lower Calorific Heating Value) is to be kept substantially constant at a substantially constant load; alternatively the mass flow of the fuel can be regulated according to the load desired. Reference M indicates the mixture that is formed by the carrier air A and fuel F; this mixture is formed at the nozzles 19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belokon in view of Sidharth with Poyyapakkam so as to configure the one or more processors to control the gas turbine engine to maintain a first global state of a first global condition wherein the automatic iteration through a plurality of operating states occurs while maintaining the first global state of the first global condition to facilitate constant load operation during the in-situ building of the database (that includes a database of baseline efficiencies) as the plant undergoes normal operation (operation at constant load).
Regarding claim 2, Belokon in view of Sidharth and Poyyapakkam teaches the invention as discussed above.
Belokon further teaches an electric machine (40 and/or 42) configured to convert rotational energy supplied by the gas turbine into electric energy (see Fig. 9). 
Regarding claim 3, Belokon in view of Sidharth and Poyyapakkam teaches the invention as discussed above.
Belokon further teaches intermediate circuitry (44) comprising a converter (46, 48, and 50), the intermediate circuitry configured to receive electric energy supplied by the electric machine (see Fig. 9). 
Regarding claim 4, Belokon in view of Sidharth and Poyyapakkam teaches the invention as discussed above.
Belokon further teaches wherein a switching pulse time (the time window per Belokon infra) is varied resulting in the average current output from the main rectifier (46) also varying. [0042] The system 10 also includes a power electronics unit 44. In the illustrated embodiment, the power electronics unit includes a main rectifier 46 operable to convert the alternating electrical current produced by the main generator 40, which can vary in frequency as the speed of the generator varies, into a non-alternating direct current, and further operable in a current-control mode to control the level of the direct current independently of the characteristics of the alternating input current (within certain limits). Such active current control is generally based on pulse-width modulation (PWM) schemes utilizing semiconductor switching devices that perform switching operations at a high frequency and effectively allow current to pass only during a portion of each period of the input current waveform. This "time window" during which current is allowed to pass can be varied in duration so as to vary the "average" current output from the main rectifier. The power electronics unit also includes an auxiliary rectifier 48 operable to convert the alternating electrical current produced by the auxiliary generator/motor 42 in the generation mode into a non-alternating direct current, and further operable in a current-control mode to control the level of the direct current independently of the characteristics of the alternating input current (within certain limits), in similar fashion to the main rectifier. 
Belokon in view of Sidharth and Poyyapakkam does not teach the operating condition is the switching pulse time.
Sidharth teaches the operational parameters provided to the processor may be any parameter relevant to the operation of a power plant (CCPP of Sidharth which is analogous to the generation system 310 of Belokon) (see [0017] cited supra “For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.) Moreover, to assemble the database, the system identifies a state, more specifically a state of efficiency, which is a function of the operation parameters).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belokon in view of Sidharth and Poyyapakkam further so as to extend the efficiency mapping taught by Sidharth to include the switching pulse time of Belokon as an operational parameter for the processor since the switching pulse time is an operational parameter of system 310 of Belokon and since Sidharth teaches the operational parameters provided to the processor may be any parameter relevant to the operation of the associated power plant.
Regarding claim 11, Belokon teaches a system (310) comprising: a gas turbine (20)  comprising a compressor (LPC) coupled to a turbine (LPT) through a shaft (24).
Per the rejection of claim 11 under Sidharth supra, Sidharth teaches a method comprising: automatically iterating an operating condition of the system through a plurality of operating states; determining an efficiency of the system at each of a plurality of the operating states; for each of the plurality of operating states: selecting a future operating state of the system based on the determined efficiency of the current operating state.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belokon with Sidharth’s teachings on efficiency mapping to facilitate identifying degraded parts of the system of Belokon and to facilitate increased efficiency ([0031] … The monitoring system 12 may then identify the one or more parts that have degraded compared to prior efficiencies that have been previously determined earlier. See also [0041] … For example, efficiencies may be derived from input parameters to enable easy identification by examining a plot of operational conditions. These operational conditions may include various efficiencies. The monitoring system 12 may be used to diagnose an inefficiency by using a plot of efficiency over time to categorize inefficiencies based on duration of the inefficiency (e.g., variation between the baseline efficiency 91 and the real-time efficiency 92) and see [0052] Further, the monitoring system may identify one or more parts causing the decrease in efficiency and display the one or more parts that have degraded. By identifying the degraded parts, the combined cycle power plant may operate at increased efficiencies).
Belokon in view of Sidharth as discussed above does not teach controlling the gas turbine engine to maintain a first global state of a first global condition wherein the automatic iterate through a plurality of operating states occurs while maintaining the first global state of the first global condition.
Poyyapakkam teaches maintaining the fuel power ([0035] energy) of the gas turbine at a first global state (the state of the fuel power at a constant load) ([0035] With reference to the example of FIGS. 4 and 5, the fuel F passes through the fuel supply duct 14 and the carrier air A passes through the air supply duct 15. Thanks to the features of the aperture 20 and passages 21 and nozzles 19 an automatic adjustment of the carrier air flow occurs; in fact, the change of the features of the fuel results in a change of the mass flow of the fuel, because the energy (in terms of Lower Calorific Heating Value) is to be kept substantially constant at a substantially constant load; alternatively the mass flow of the fuel can be regulated according to the load desired. Reference M indicates the mixture that is formed by the carrier air A and fuel F; this mixture is formed at the nozzles 19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belokon in view of Sidharth with Poyyapakkam so as to control the gas turbine engine to maintain a first global state of a first global condition wherein the automatic iterating through a plurality of operating states occurs while maintaining the first global state of the first global condition to facilitate constant load operation during the in-situ building of the database (that includes a database of baseline efficiencies) as the plant undergoes normal operation (operation at constant load).
Regarding claim 12, Belokon in view of Sidharth and Poyyapakkam teaches the invention as discussed above.
Belokon further teaches an electric machine (40 and/or 42) configured to convert rotational energy supplied by the gas turbine into electric energy (see Fig. 9). 
Regarding claim 13, Belokon in view of Sidharth and Poyyapakkam teaches the invention as discussed above.
Belokon further teaches intermediate circuitry (44) comprising a converter (46, 48, and 50), the intermediate circuitry configured to receive electric energy supplied by the electric machine (see Fig. 9). 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidharth in view of Poyyapakkam and Marini 2013/0227954 
Regarding claim 25, Sidharth and Poyyapakkam teaches the invention as discussed above
Sidharth further teaches inlet guide vanes ([0020] … The airflow control module 20 may control airflow by heating the oxidant flow, cooling the oxidant flow, extracting airflow from the compressor 22, using an inlet restriction, using an inlet guide vane, or a combination thereof.)
Sidharth and Poyyapakkam as discussed above does not teach the opening degree of inlet guide vanes as the level of the operating condition of the system.
Sidharth teaches the processor may receive data of any operation parameters relevant to CCPP ([0017] For example, the processor may receive data of any operation parameters relevant to CCPP, such as the gas turbine (e.g., exhaust gas flow, exhaust gas temperature, ambient temperature, condenser pressure, etc.)), and per the rejection of claim 1 supra, the operation parameters have been construed as the operating condition of the system.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth and Poyyapakkam further with Sidharth so as to make the opening degree of inlet guide vanes the level of the operating condition of the system since the IGV’s control the airflow and/or oxidant into the compressor making their opening degree an operation parameter relevant to CCPP. 
Sidharth and Poyyapakkam do not teach to automatically iterate the IGV opening degree, the processing system is configured to: increase, during a first-time interval, opening degree of the IGV of the system above an initial opening degree of the IGV; and increase, during a second time interval that is different than the first-time interval, the opening degree of the IGV below the initial opening degree of the IGV.
Marini teaches that during normal gas turbine operation, opening (increasing the area for air flow through the inlet guide vanes (IGV’s)) and closing (decreasing the area for air flow through the inlet guide vanes (IGV’s)) inlet guide vanes to maintain the power of a gas turbine as the ambient temperature increases or decreases ([0069] …As the ambient temperature increases, the IGVs 44 are opened to operate at the same power and an increased inlet temperature, as indicated by an exemplary point 72 to the right of 70. Hence, the IGVs may be moved to maintain the same power as the temperature either increases, with a corresponding movement of the IGVs toward a more open position, or decreases, with a corresponding movement of the IGVs toward a more closed position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sidharth in view of Poyyapakkam with Marini to configure the processing system to automatically iterate the IGV opening degree by: increasing (as needed to maintain gas turbine power), during a first-time interval (a period of time having a first ambient higher than the temperature of at the initial opening degree of the IGV’s), opening degree of the IGV of the system above an initial opening degree of the IGV; and increasing (decreasing) (as needed to maintain gas turbine power), during a second time interval that is different than the first-time interval (a period of time having a second ambient lower than the temperature of at the initial opening degree of the IGV’s), the opening degree of the IGV below the initial opening degree of the IGV to maintain gas turbine power as needed during variations in ambient air temperature.

Response to Arguments
Applicant’s arguments have been considered with regards to the substitution of the term iterate for transition and iterate and transition are synonyms for the field of endeavor taught by Sidharth and Poyyapakkam. New claim 25 have been addressed by the addition of new reference Marini. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741